IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  April 13, 2009
                                No. 08-60148
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

JUAN CHAVEZ-ARROYO; IRENE LECHUGA-GUTIERREZ

                                           Petitioners

v.

ERIC H HOLDER, JR, US ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                      BIA Nos. A78 985 608; A78 985 609


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Juan Chavez-Arroyo (Chavez) and Irene Lechuga-Gutierrez (Lechuga),
natives and citizens of Mexico, seek a petition for review of the order of the
Board of Immigration Appeals (BIA) denying their applications for cancellation
of removal pursuant to 8 U.S.C. § 1229b. They argue that the BIA violated their
due process rights by not sufficiently considering testimony that their son would
suffer extreme hardship if they are removed.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60148

      We generally review only the BIA’s decision except to the extent that the
decision of the immigration judge (IJ) influences the BIA. Moin v. Ashcroft,
335 F.3d 415, 418 (5th Cir. 2003). With respect to the determination that
Chavez and Lechuga failed to demonstrate that their son would suffer an
“exceptional and extremely unusual hardship” as required under § 1229b, we
lack jurisdiction to review this purely discretionary decision.      See 8 U.S.C.
§ 1252(a)(2)(B)(i); Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007); Rueda v.
Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004). We reject Chavez’s and Lechuga’s
attempt to recast what amounts to a disagreement with the weighing and
consideration of the relevant factors by the IJ as a constitutional or legal issue.
See Hadwani v. Gonzales, 445 F.3d 798, 801 (5th Cir. 2006).
      Because the petitioners did not initiate a request for voluntary departure
until after the BIA’s grant of voluntary departure had expired, we decline to
grant their request and need not consider whether this court even has the
authority to extend an expired grant of voluntary departure. See Faddoul v.
INS, 37 F.3d 185, 192 (5th Cir. 1994); Farzad v. INS, 808 F.2d 1071, 1072 (5th
Cir. 1987); Compare Bocova v. Gonzales, 412 F.3d 257, 266 (1st Cir. 2005).
      DISMISSED FOR LACK OF JURISDICTION.




                                        2